 In the Matter of THE RED RIVER LUMBER COMPANY, A CORPORATIONandLUMBER AND SAWMILL WORKERS LOCAL UNIONNo.53, INTER-NATIONAL WOODWORKERS OF AMERICAIn the Matter of THE RED RIVER LUMBER COMPANY, A CORPORATIONandLUMBER & SAWMILL WORKERS LOCAL 2836, UNITED BROTHER-HOOD OF CARPENTERS & JOINERS, A. F. OF L.In the Matter of THE RED RIVERLUMBER COMPANY, A CORPORATIONandOFFICE EMPLOYEES UNION21697,A. F. OF L.Cases Nos.0-1023, R-1104,and R-1105, respectivelyLumber Industry-Discrtmination:submitted on stipulated testimony ; deiuo-tions and discharges because of union membership and activity ; charges of,not sustained ; refusal to reinstate because of union membership and activity ;non-reinstatement followingstrike-Rentstatercnt:ordered, of employee re-fused reinstatement; denied, of striker subsequently convicted of law infrac-tion-BackPay:awarded ; demoted employee, stipulation as to ; employeerefused reinstatement; striker, from date denied reinstatement following striketo date denied reinstatement because of law infraction.SUPPLEMENTAL DECISIONANDORDERApril 4, 1939STATEMENT OF THE CASEOn December 13, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, Direction of Election, andCertification 1 in the above-entitled proceeding. In its Decision theBoard made no findings regarding the cases of J. Franklin Valice,Valentin Cabana, and Angelo Favero, individuals named in the com-plaint who are not provided for in the stipulation of October 21,1938, proposing a partial settlement of the consolidated proceeding.The Board stated in its Decision that the three cases would be madethe subject of a supplemental decision and order.1 10 N.L. R. B. 594.12 N. L.R. B., No. 10.79 80DECISIONSOF NATIONALLABOR RELATIONS BOARDWith regard to Vance, Cabana, and Favero, the complaint, asamended, alleges that because of their failure or refusal to join Local1,District 14, of Industrial Employees Union, Inc., herein calledthe I. E. U., or because of their membership in, activity on behalf of,or sympathy toward Lumber and Sawmill Workers Local Union No.53, International Woodworkers of America,hereincalled the I. W. A.,affiliatedwith the Committee for Industrial Organization, hereincalled the C. I. 0., (1) The Red River Lumber Company, Westwood,California, herein called the respondent, demoted Vance on or aboutSeptember 22, 1937, and refused to reinstate him to his former posi-tion until on or about November 22, 1937, again demoted him on orabout February 16, 1938, discharged him on or about May 6, 1938,and thereafter refused to reinstate him; (2) the respondent dis-charged Cabana on or about October 3, 1937, and thereafter refusedto reinstate him; and (3) on or about July 29,1938,after the strikecalled on or about July 7, 1938, the respondent refused to reinstateFavero. In its answer, filed October 10, 1938, the respondent deniesthat it committed the alleged unfair labor practices with respect tothe three employees.Written stipulations concerning the three cases, dated November14,November 30, and December 2, 1938, and signed by counsel forthe Board and counsel for the respondent, were made a part of therecord.Such stipulations set forth the testimony which witnesses forthe respondent and witnesses for the Board would have given hadsuchwitnessesbeen called to testify at the hearing.By an Order dated February 4, 1939, the Board directed that noIntermediate Report be issued, directed that Proposed SupplementalFindings of Fact, Proposed Supplemental Conclusions of Law, andProposed Supplemental Order be issued, and granted the parties theright to file exceptions thereto, to requestoral argumentbefore theBoard, and to request permission to file a brief with the Board. Onthe same day, pursuant to the Order the Board issued Proposed Sup-plemental Findings of Fact, Proposed Supplemental Conclusions ofLaw, and Proposed Supplemental Order. On February 16, 1939, therespondent filed objections and exceptions to the Board's ProposedSupplementalFindings of Fact, ProposedSupplementalConclusionsof Law, and Proposed Supplemental Order and thereafter filed a briefin support of its objections and exceptions.The Board has consideredthe objections and exceptions and the brief, andsave as consistentwith the findings of fact, conclusions of law, and order below findsthe objections and exceptions to be without merit.Upon the entire record in the case, including the stipulations, theBoard makesthe following : THE RED RTVER LUMBER COMPANY81FINDINGS OF FACT1.THE DEMOTIONS,DISCIIAI{GES, ANDREFUSALS OF REINSTATEMENTJ. Franklin Vancewas hired by the respondent as ,,t common laboreron July 15, 1933.On January 1, 1935, he was made it number threegrader in the veneer plant, learning to grade panels. In March 1935he was made a number one grader, and in June 1935 he began towork as a grader on the night shift.According to the testimony of the respondent's witnesses, Vancewas a "trouble-maker" on the night shift and was the source of con-siderable disturbance among his fellow employees.He often lefthiswork and annoyed others with pranks and practical jokes.Moreover, Vance sometimes failed to do satisfactory grading, whichwas skilled or semi-skilled work.Despite the admonitions of hisforeman, Eric Bork, Vance failed to improve his behavior and hiswork.Accordingly, Bork reported his case to H. A. Smith, superin-tendent of the veneer plant.Smith thought that Vance's poor be-havior might have been provoked by his association with the assist-ant night foreman, Merrill Stoddard, who was thereafter dischargedfor neglect of duties, lack of cooperation, and violation of the re-spondent's rules.Therefore, instead of discharging Vance, Smithtransferred him to the day shift on probation in order to give himanother chance to improve.Vance does not deny having engagedin the conduct ascribed to him, but testifies that he had never beenwarned by the respondent that he would be discharged or disciplinedif he ever got in trouble, and further testifies that to his knowledgehe had never been put on probation because of his conduct. In thelight of all the evidence, including that which relates to the circum-stances surrounding Vance's discharge, set forth below, we credit thetestimony of the respondent's witnesses regarding Vance's miscon-duct and find that lie was reprimanded for such behavior and warnedagainst future breaches of discipline.Vance testifies that in the spring and summer of 1937 Smithpromised him desirable promotions.This Smith denies, testifyingthat neither Vance's skill nor seniority qualified him for such pro-motions.We credit Smith's denial in this respect, since the claimedpromises of promotion are not consistent with Smith's dissatisfactionwith Vance's conduct.In September and October 1937 the respondent had to reduce thenumber of its highly paid employees due to lack of orders.The re-spondent at that time had an agreement with the I. E. U. which pro-vided that members of the I. E. U. should "have preference in em- 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDploylnent, promotion, and retention on the job."Since Vance wasnot a nioinber of the I. E. U., his position was given to an I. E. U.member, and from September 22 to November 22 Vance was demotedto the position of a common laborer.-On the latter date he was re-instated to his former position as a number one grader.Counsel for the Board and the respondent entered into a separatestipulation with regard to Vance's demotion of September 22, 1937.The stipulation is hereby approved. It provides as follows:It is stipulated and agreed that the National Labor RelationsBoard may forthwith enter an order providing that J. FranklinVance be made whole for any loss of pay which he may havesuffered by reason of his demotion for the period of September22, 1937, to November 22, 1937, by payment to him of a sum ofmoney equal to that which he would nominally 3 have earnedaswages from September 22, 1937, to November 22, 1937, lessthe amount he earned during that period. It is further stipu-lated and agreed that after the entry of such order by the Na-tional Labor Relations Board there may be entered in the UnitedStates Circuit Court of Appeals for the Ninth Circuit a decreeby said Court enforcing in full the said order of the NationalLabor Relations Board, and Respondent hereby consents to theentry of such decree and hereby waives prior notice thereof.This stipulation and agreement shall not be construed to in anyway limit the power of the National Labor Relations Board tomake any further or different order or orders as it shall see fit,with respect to matters herein or otherwise presented to saidBoard other than said demotion.At about the time of Vance's reinstatement, Smith found him awayfrom his job, laughing and talking with a fellow-employee when heshould have been working. Smith warned Vance at that time thathe was "on the spot" and that if he "kept his mouth shut" he wouldget along better.Vance asserts that he had been continually talkingof the merits of the I. W. A. as contrasted with the I. E. U., andcontends that Smith's warning was intended to silence such praisesof the I. W. A. Smith testifies, on the other hand, that his admonitionwas occasioned by his finding Vance away from his work, and explainsthat it was in the nature of a reminder to Vance that his conductwas under observation since his removal to the day shift.We adoptSmith's explanation of his warning since this explanation is con-sonant with the above findings regarding Vance's misconduct.2During the period of his demotion Vance was peumtted to take and took a vacationof 4 weekssObviously a typographical error for the word "noiwally." TAE REP RIVER LUMBER COMPANY83In February 1938 the repondent's business became very slack, ne-cessitating the lay-off of several employees.On February 4' Vancewas laid off from his job as number one grader and told to report tothe employment office for information regarding work. Ile did soand on February 7 was given work in the veneer plant as a commonlaborer.Vance testified that others who were demoted at the sametime were not required to apply for work at the employment officebut were transferred directly to their new jobs. It appears, however,that the employees who received such preferential treatment hadgreater seniority or skill and experience than Vance.The respondent's agreement with the I. E. U., effective January 17,1938, provides that in the matter of promotions, demotions, and lay-offs, seniority rules will be followed, and that controlling seniorityshall be departmental seniority, determined upon the basis of lengthof service in the department, rather than plant seniority, determinedupon the basis of total length of service with the respondent.Theagreement also provides for "bumping."This provision states thatany skilled or semi-skilled employee who is laid off pursuant to theseniority rules shall be entitled to "bump," or take the job of, anyother skilled or semi-skilled employee in his own department who hasless departmental seniority than he, "unless the man he proposes tobump is of more value to . . . [the respondent] as an employeeby reason of skill and/or experience," and further states that any em-ployee, skilled or unskilled, laid off pursuant to the seniority rules,shall be entitled to "bump" any common laborer who has less plantseniority than he, with the same proviso.At the time of his lay-off Vance asked to be allowed to "bump"Leonard Beavers, the production clerk, and Leonard Smith, the as-sistant shipping clerk in the warehouse, but his requests were refused.Vance testifies that he had greater departmental and plant senioritythan both of these men, but Superintendent Smith testifies that Vancedid not have sufficient seniority or skill and experience to "bump"either of them.Vance claims, moreover, that Ile held both jobs atsome time in the past, but this somewhat vague claim is not borneout by Superintendent Smith's specific account of Vance's employmenthistory.6We find that Vance did not have any experience in eitherIThe date of this occurrence is disputed.February 16 is the approximate date setforth in the complaint and in Vance's testimony.Smith testifies,however, that the datewas February 4, and since the respondent's records are available to hun, we accept thelatter date as the correct one.' Smith testifies that at this time Vance was employed at common labor.Vance testifiesthat lie was a number one grader when laid off,and we accept the latter's testimony.Asset forth above, on November 22, 1937,Vance was reinstated to his grading job andthere is no evidence that he was deprived of that job betweeen November 22, 1937, andFebruary 4, 1938.'Vance testifies that lie held Beavers'job "two years before."It appears,however,that 2 years prior to February 1938, Vance was employed as a number one panel graderon the night shift.169134-39-vol. 12-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the said jobs and, therefore, that the respondent's refusal to permithun to "bu•np" either the production clerk or the assistant shippingclerk was not discriminatory.Furthermore, on February 9 Vancewas offered the opportunity of "bumping" either of two number onegraders but refused to "bump" either of them.At his request, he wasthen permitted to "bump" into the job of spot sander, which job heheld until his discharge on May 6.On about May 1 a vacancy occurred for a number one panelgrader to work with Paul Bossetti,7 Vance's former grading partner,and Vance asked Smith for the job.He testifies that Smith told himthat he was going to "break in a new man on the job," a man who hadmore plant seniority but less departmental seniority than Vance.Smith testifies, however, that the job was given to William Scoville,a man who had greater seniority and skill than Vance and states thathe informed Vance of this fact.Vance was discharged on May 6 for misconduct. The circumstancesleading up to the discharge are as follows :On May 5 Vance again asked Smith why he was not reinstatedto his grading job. It appears that Smith replied that the existingvacancy was being awarded to Scoville, that Vance's grading workhad been unsatisfactory, and further, that Bossetti did not care towork with him because of his "devilish pranks and continualconversation."When Smith left Vance, the latter walked over to Bossetti, cursedhim, and threatened to give him a beating.Bossetti reported theoccurrence to Superintendent Smith, and shortly thereafter Vancecalled Bossetti several more opprobrious names. Several of the menin the department were summoned to the veneer-plant office, ap-parently for questioning concerning the occurrence, and Vance laterfollowed them, leaving his work without permission.On the wayto the office, he met Earl K. Yorton, shipping foreman, and ArthurCarter, assistant superintendent of the veneer plant.The latterasked Vance where he was going and then told him he had better"watch his step." It is against the respondent's rules for an em-ployee to leave his work without permission.Yorton testifies thatafterVance left, Carter stated that he and Smith had "talked itover ... [and] they figured it would be a good chance to get rid oftrouble because Vance belonged to the C. I. O. [the I. W. A.]."Carter denies that he made this statement.In the plant office Vance found Smith and S. W. Macdonald.manager of the respondent's industrial-relations department, andtold them that he thought it was about time he was questioned con-cerning what had happened. Smith directed ltim to return to work,7Also designated Bosetti. THE RED RIVER LUMBER COAIL'ANY85and later told him that he and Carter were in charge of the veneerplant.Near the close of the working day, Macdonald talked withVance but said nothing about discharging him.He informed Vance,that threatening men was a criminal offense, to which Vance repliedthat "that worked both ways and that Bossetti had been the one. thatthreatened . . . Vance."On the following clay Smith told Vance that he was released bydirection of T. S. Walker, the respondent's vice president and man-ager of the lumber division.Before leaving the plant Vance visitedSmith's office, asked him whether he recalled the names which Vancehad called Bossetti the day before, and told him that he was "pre-cisely the same thing."Vance has not, since been employed by therespondent.Both the I. W. A. and the Board have negotiated withthe respondent concerning his reinstatement on several occasionsbut without success.Vance is a very active member of the I. W. A. and is its present,vice president.In the past he has served as its publicity agent andas a member of its executive board and negotiating committees.Hewas an active participant in the strike conducted by the I. W. A.against the respondent from July 8 to 13, 1938, and served as apicket.In its answer the respondent denies that it engaged in the allegedunfair labor practices with respect to Vance. In view of the sep-arate stipulation which we have approved with regard to Vance'sdemotion on September 22, 1937, we will make no finding regardingsuch demotion but will enter our order in accordance with the termsof the stipulation.With regard to the alleged discriminatory demotion in February1938, it is clear that the respondent's slack business made it necessaryto lay off some employees.Testimony given in the respondent's be-half indicates that the respondent dealt with Vance in accordancewith the seniority rules then in effect under its contract with theI.E. U., and that shortly after his lay-off Vance was offered the op-portunity and allowed to "bump" into a position more desirablethan that of a common laborer. Since we shall not in this decisionmake any finding regarding the validity of the said contract, we donot find that the application of the seniority rules embodied thereinconstitutes an unfair labor practice within the meaning of the Act.We do not feel, moreover, that the evidence and contradictory tes-timony presented warrant a finding of discrimination against Vancein this instance.Accordingly, we do not find that by laying off J.Franklin Vance on February 4 and thereafter giving him a positionother than that of a number one panel grader, the respondent dis-criminated in regard to any term or condition of his employment todiscourage membership in the I. W. A. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of Vance's prior misconduct and resulting probationaryemployment status and of the circumstances surrounding his alterca-tion with Bossetti, we do not find that by discharging J. FranklinVance the respondent discriminated in regard to his hire and tenureof employment, within the meaning of the Act.Valentin Cabanawas employed by the respondent front 1925 to 1933as solicitor for its general store in Westwood, California. In 1933liewas discharged allegedly for having engaged in "bootlegging," sand T. S. Walker, the respondent's vice president and lumber divisionmanager, wrote on his employment card the words, "Do not rehirewithout OK by T. S. W." On August 17, 1936,° Cabana was reem-ployed by the respondent in the box factory as a common laborer, onprobation.We have noted that in September and October 1937 therespondent experienced a period of slack business during which itdemoted and laid off, pursuant to the provisions of the preferenceclause in its agreement with the I. E. U., a number of employees whowere not members of the I. E. U. Cabana was laid off in this manneron October 3.On November 22 the respondent reinstated most ofthe employees who had been laid off but failed to recall Cabana.Heimmediately went to the employment office to ask the reason for hisexclusion.Macdonald, manager of industrial relations, informedhim that he could not have a job because he was "making too muchtrouble."Cabana was one of the first employees who joined United Wood-workers Local Industrial Union No. 38, affiliated with the C. I. 0.,herein called Local 38, which was organized in May 1937 and waschartered as the I. W. A. in August 1937.He wore his union buttontowork and refused to join the I. E. U.He allowed Local 38 tohold organizational meetings in houses owned by him in "Old Town,"a community in or near Westwood. Cabana signed up more mem-bers for Local 38 than any other single member.His home in West-wood is a common meeting place for I. W. A. committees.In its answer the respondent denies that it engaged in the allegedunfair labor practices with respect to Cabana.Since we are not inthis decision determining the validity of the agreement between therespondent and the I. E. U., we do not find that by laying off ValentinCabana pursuant to the terms of the said agreement, the respondentdiscriminated in regard to his hire and tenure of employment, withinthe meaning of the Act.With regard to Cabana's denial of reinstatement Macdonald testi-fies that "Cabana has been . . . a source of considerable trouble and°Cabana claims that he was innocent of the offense charged.°Cabana testifies that he was reemployed in February or March 1936,but we acceptthe date given by Macdonald,to whom the respondent's employment records are available. THE RED RIVER LUMBER COMPANY87disturbance to the community, wholly apart from any union activi-ties . . ."Macdonald further testifies that although Cabana occupiesa company-owned house under a restrictive, non-commercial lease, hehas forseveralyears used the house as his headquarters for sellinggroceries.Furthermore, according to Macdonald's testimony, manyof Cabana's friends have frequented the house for the purpose ofdrinking alcoholic beverages, and many of the activities conducted onthe premises have been of "questionable character."Although, according to Macdonald's testimony, Cabana's allegeddisturbing conduct had continued for several years, such conduct didnot preclude the respondent from reemploying Cabana in 1936 beforethe formation of Local 38, or from retaining him until Local 38'ssuccessor, the I.W. A., had become active in the plant. It appearsthat no improper personal activities of Cabana were referred to bythe respondent during the course of his employment between August17, 1936, and October 1937, at the time of his discharge in October1937, or in May 1938 when Earl S. Neal, a Field Examiner of theBoard, sought to secure his reinstatement. It is, therefore, hardlyconceivable that any such activities constituted the primary reasonfor the respondent's refusal to reinstate Cabana.Moreover, the re-spondent's other alleged reasons for its conduct are not supported bythe evidence.The respondent agrees that Cabana's alleged "boot-legging" offense in 1933 "should not be considered against him inview of the fact that he had [subsequently] been reemployed."Neal'sexamination of Cabana's employment record revealed that there wasno merit in the respondent's contention that Cabana had done poorwork.Furthermore, Cabana is not, as contended by the respondent,too "light" for the work.10Finally, we are of the opinion that whenMacdonald, on November 22, told Cabana that he could not have ajob because he was "making too much trouble," Macdonald was refer-ring to Cabana's union activities rather than to any improper per-sonalactivities.In view of all the evidence, we find that therespondent refused to reinstate Cabana not for the reasons assignedby it but because of Cabana's membership in and activity on behalfof the I. W. A.We find that by refusing to reinstate Valentin Cabana on Novem-ber 22, 1937, and thereafter, the respondent has discriminated inregard to his hire and tenure of employment, thereby discouragingmembership in the I. W. A., and has thereby engaged in an unfairlabor practice within the meaning of Section 8 (3) of the Act.Wealsofind that by such action the respondent has interfered with,10Womenno stronger nor heavier thanCabana dosimilarworkin the respondent's boxfactory. 88DECISIONSOF NATLONAL LABOR RELATIONS BOARDrestrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Angelo Faverowas employed by the respondent in 1934.Hejoined the I.W. A. in November 1937. Favero participated in thestrike conducted by the I. W. A. against the respondent from July8 to 13, 1938, and served as a picket.When the picket line wasdispersed on July 13, he was driven from Westwood along withmany other I. W. A. members.He returned to Westwood on July21 and on July 22 applied for work with the respondent. Althoughthe respondent had posted notices prior to this date stating thatall employees could go back to work without discrimination, Mac-donald made reference to Favero's activities on the picket line andtold him that there was no job open to him. Favero testifies without,contradiction that at that time and thereafter, other workers weregiven employment, many of whom had less seniority than he.In its answer the respondent denies that it refused to reinstateFavero because of his activities in behalf of the I. W. A., as allegedin the complaint. In view, however, of Macdonald's statement toFavero on July 22, we do not credit the respondent's denial.Ac-cordingly, we find that by refusing to reinstate Angelo Favero onJuly 22, 1938, the respondent has discriminated in regard to hishire and tenure of employment, thereby discouraging membershipin the I. W. A., and has thereby engaged in an unfair labor practicewithin the meaning of Section 8 (3) of the Act.We also find thatby such action the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.II.THEEFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in Sec-tion I above, occurring in connection with the operations of therespondent,11 have a close, intimate, and substantial relation to trade,'traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the freeflow of commerce.III.THE REMEDYWe have found that the respondent discriminated in regard tothe hire and tenure of employment of Valentin Cabana and AngeloFavero by refusing to reinstate them.The respondent contends,"The operations of the respondent are described in Section I of the Decision, Order,Direction of Election,and Certification,10 N L R B 594,issued by the Board inthis proceeding on December 13, 1935. THE, RED RIVER LUMBER COMPANY89however, that we should not order the reinstatement of these em-ployees for the reason that both Cabana and Favero were subse-quently punished for infractions of the law.On January 3, 1938, subsequent to his denial of reinstatement,Cabana pleaded guilty to the charge of illegal possession of wineand was fined therefor.The respondent further contends that ithas a "strict rule against the employment of men who get intodifficulties with the law, and especially when that violation relatesto the use or sale or possession of intoxicating liquors . . ."Thisalleged rule was not uniformly applied by the respondent, however,for although Cabana was discharged in 1933 allegedly for havingengaged in "bootlegging," the said rule did not prevent his reem-ployment in August 1936. In addition to our finding that the re-spondent discriminatorily refused to reinstate Cabana on November22, 1937, we find that the respondent continued to refuse Cabanareinstatement on and subsequent to January 3, 1938, because ofhis union membership and activity, and we therefore see no reasonto depart from our usual practice in ordering Cabana reinstatedto restore thestatersquoexisting prior to the commission of theunfair labor practices.Accordingly, we shall order the respondentto offer Cabana immediate reinstatement to his former or substan-tially equivalent position without prejudice to his seniority andother rights and privileges, and to make him whole for any lossof pay which he has suffered by reason of the discrimination againsthim by payment to him of a sum equal to the amount which hewould normally have earned as wages from November 22, 1937,the date of his refusal of reinstatement, to the date of the offer ofreinstatement, less his net earnings 12 during said period.In August 1938, after his application for reinstatement had beendenied, Favero was arrested for beating his wife when he was underthe influence of intoxicating liquor.He was found guilty of batteryand served a 60-day sentence in jail.On September 25, 1938, the dayof his release from jail, he made a second application to the respondentfor work and on this occasion was informed by Macdonald that it wasuseless for him to seek further employment in view of his "jail record."The respondent contends that "it has been the consistent policy of12 By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwithobtaining work and workingelsewherethan for therespondent, irhich would not hare been incurred but for hisunlawful retusal of reinstatement and the consequent necessity of his seeking employ-ment elsewhereSeeMatter of CrossettLumber CompanyandUnited Brotherhood ofCaipenters and Joiners of America, Lumber and Sawmill lVoikers Union, Local2590,8N. L. R. B. 440.Monies received for woik pertoimed upon Federal,State,county,municipal,or other work relief projects are not considered as earnings,but, as providedbelow in the Order, shall be deducted from the sum due the employee,and the amountthereof shall be paid over to the appropriate fiscal agency of the Federal, State,county,municipal,or other government or governments which supplied the funds for said work-relief projects. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDthe company [the respondent] to discharge employees who are con-victed of wife beating, assault, or resisting an officer."On the basisof the evidence, we find that the respondent refused to reinstate AngeloFavero on September 25, 1938, for the reason alleged and thereforewe shall not order the respondent to reinstate him.We shall, how-ever, order the respondent to make him whole for any loss of pay hehas suffered by reason of the discrimination against him on July 22,1938, by payment to him of a sum equal to the amount which he wouldnormally have earned as wages from July 22, 1938, to September 25,1938,13 less his net earnings 14 during said period.In its exceptions and brief the respondenturgesthat since it hasheretofore posted in its plant the Order in the Board's Decision, Order,Direction of Election, and Certification,15 issued on December 13, 1938,it should not be required to post notices of the cease and desist portionof this supplemental order. Since the previous Order has been posted,we shall not require another posting.Upon the basis of the foregoing findings of fact and the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employ-ment of Valentin Cabana and Angelo Favero, thereby discouragingmembership in the I. W. A., the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (3) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not discriminated in regard to the hire ortenure of employment of J. Franklin Vance, within the meaning ofSection 8 (3) of the Act.5.By laying off J. Franklin Vance on February 4, 1938, and there-after demoting him, the respondent did not discriminate in regardto any term or condition of his employment, within themeaning ofSection 8 (3) of the Act."We shall not require the respondent to pay Favero for the period of tine duringwhich he servedhis sentence.14See footnote 12.1810NLRB594. THE RED RIVER LUMBER COMPANYORDER91Upon the basis of the above findings of fact and conclusions of law,upon the basis of the stipulation regarding J. Franklin Vance, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,The Red River Lumber Company, Westwood, California, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from discouraging membership in Lumber andSawmill Workers Local Union No. 53, International Woodworkers ofAmerica, or any other labor organization, by laying off, discharging,demoting, refusing to reinstate, or otherwise discriminating againstits employees in regard to hire or tenure of employment, or any termor condition of employment.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make J. Franklin Vance whole for any loss of pay which hemay have suffered by reason of his demotion between September 22,1937, and November 22, 1937, by payment to him of a sum of moneyequal to that which he would normally have earned as wages fromSeptember 22 to November 22, 1937, less the amount lie earned duringsaid period;(b)Offer to Valentin Cabana immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges;(c)Make whole Valentin Cabana for any loss of pay he hassuffered by reason of the respondent's discrimination in regard to hishire and tenure of employment, by payment to him of a sum ofmoney equal to that which he would normally have earned as wagesfrom the date of his refusal of reinstatement to the date of said offerof reinstatement, less his net earnings during said period, deducting,however, from the amount otherwise due to said employee, moniesreceived by said employee during said period for work performedupon Federal, State, county, municipal, or other work-relief projects,and pay over the amount, so deducted, to the appropriate fiscalagency of the Federal, State, county, municipal, or other governmentor governments which supplied the funds for said work-relief projects;(d)Make whole Angelo Favero for any loss of pay he has sufferedby reason of the respondent's discrimination in regard to his hireand tenure of employment, by payment to him of a sum of moneyequal to that which he would normally have earned as wages fromJuly 22, 1938, to September 25, 1938, less his net earnings during saidperiod, deducting, however, from the amount otherwise due to saidemployee, monies received by said employee during said period for 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDwork performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount, so deducted, to theappropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds forsaid work-relief projects;(e)Notify the Regional Director for the Twentieth Region inwriting within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, in so far as it alleges thatthe respondent discriminated in regard to the hire and tenure ofemployment of J. Franklin Vance, and in so far as it alleges thatthe respondent on February 16, 1938, discriminated in regard to theterms and conditions of his employment, within the meaning ofSection 8 (3) of the Act, be, and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the complaint, in so far as it allegesthat the respondent discriminated in regard to the hire and tenure ofemployment of Valentin Cabana on October 3, 1937, within the mean-ing of Section 8 (3) of the Act, be, and it hereby is, dismissed.